893 F.2d 1335
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Margaret McMILLAN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-1723.
United States Court of Appeals, Sixth Circuit.
Jan. 22, 1990.

Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Margaret McMillan appeals the district court's decision affirming the defendant's decision to deny her social security disability benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
McMillan argues that substantial evidence does not support the decision of the administrative law judge that she was not disabled on January 8, 1988.  Upon reconsideration, reexamination, the receipt of additional medical evidence, and applying the new Social Security Administration criteria with a de novo review, McMillan was again found not disabled.


3
McMillan was 46 years of age at the time of her alleged disability.  She has a high school degree and two years of college education.  Although she suffers from a number of medical complaints, her chief complaint is that she suffers from headaches and double vision.  Principally, she attempts to claim disability from Barre-Lieou syndrome.


4
We agree that after a review of the medical evidence and the testimony before the administrative law judge, there is sufficient evidence in the record as a whole to support the conclusion of the administrative law judge that there is relevant work available to Margaret A. McMillan in the national economy.  Therefore, she is not disabled under the provisions of the Social Security Act.


5
The judgment of the district court is hereby affirmed.